Title: To James Madison from Hugh Lennox, 15 May 1806 (Abstract)
From: Lennox, Hugh
To: Madison, James


                    § From Hugh Lennox. 15 May 1806, Kingston. “I have to inform you of my safe arrival here on the evening of the 10th. Inst. I took an early opportunity on the 13th to pay my respects to Admiral Dacres Commanding on this Station, and was received with marked attention, next day the 14th I opened my office of Agency in this City as you will sea advertized in the daily courant herewith.
                    “As yet I have but little to communicate for the information of Government, in my conversation with the Admiral at my first interview, and again yesterday, I am flattered with the hope of finding my official duty respecting impressments considerably lightened, and that, no americans clearly and Satisfactorily such, will be detained—no applications have as yet come forward from American Seamen in distress—that and my other public duties, you may be assured shall be duly and promptly attended to.
                    “I have reason to beleive that British Cruisers will send in for adjudication, all american Vessels they fall in with from that part of St Domingo, not under the authority of France as prohibited by the late act of Congress—and to which no clearances can be given from the Custom Houses of the United States. Their fate in the courts of Admiralty here I aprehen⟨d⟩ will at Best be but doubtful—any particular instruction⟨s⟩ on this or any other subject may be of use for my Government, as I wish to be correct in all my proceedings. I am at a loss for the Laws of the U States respecting my official duties having none with me but the supliment passed the 28th. of February 1803. I shall therefore be governed in my office fees to the rates and rules of my Predecessor M Savage who i⟨s⟩ to furnish them, till I can procure the UStates laws to go by.”
                